Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communication entered 09/15/2022.
Priority
This application, Pub. No. US 2020/0173951 A1, filed 12/03/2019, claims benefit of US provisional application No. 62/774,379, filed 12/03/2018.
Status of Claims
Claims 1-20 are currently pending.  Claims 1-20 have been subject to election/restriction requirement mailed 08/19/2022.  Claims 8-20 are withdrawn from consideration.  Claims 1-7 are examined.
Election/Restrictions
Applicant’s election, without traverse, of Group I, Claims 1-7, drawn to a system comprising a slide comprising a substrate for an enzyme and configured to wick a volume of a sample including the enzyme into a microchamber, and a device, configured to receive the slide, and the species:
(a)	iridium oxide in the form of dots as a material and form of a micro-pH-electrode; and 
(b)	silver as a material of a reference microelectrode,
in the reply filed on 09/15/2022 is acknowledged and entered.  
Applicant identified Claims 1-7 as readable on the elected species.  Because Applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 09/15/2022.

Information Disclosure Statement
The information disclosure statement, submitted on 01/12/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Objections
Claim 2 is objected to because of the following informalities:  use of acronym “GUI”.  For clarity, it is recommended to introduce an acronym by placing the acronym in parentheses after the first use of the spelled-out term or name, such as “a graphical user interface (GUI)”.  
Appropriate correction is required.

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that 
form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    842
    1067
    media_image1.png
    Greyscale



With regard to Claim 1, it is not clear whether a microchamber is a part of a slide or a device of the claimed system.  According to the Abstract of the instant disclosure, it is the slide that includes a microchamber, wherein the microchamber includes a working microelectrode that injects current to split water in the test volume to generate hydrogen ions and/or hydroxide ions and a micro-pH-electrode to measure a pH of the test volume; and the slide also includes a reference microelectrode:

    PNG
    media_image2.png
    562
    1080
    media_image2.png
    Greyscale

Emphasis added.


Claims 2-7 are rejected as being dependent upon the rejected Claim 1 and fail to cure its indefiniteness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kao, “Point-of-care body fluid diagnostics in microliter samples,” Dissertation, Case Western Reserve University, May 2009, in view of Araz et al., “Microfluidic Multiplexing in Bioanalyses,” J. Lab. Automation, 2013, vol. 18, issue 5, pp. 350-366.
Kao, throughout the dissertation and, for example, at page 36, teach the use of an electrochemical micro pH-stat as a universal platform for rapid detection of enzyme activity and substrate concentration:

    PNG
    media_image3.png
    500
    1043
    media_image3.png
    Greyscale

Emphasis added.


At pages 125-128, Kao teaches a reagent-free micro pH-stat system comprising a processor and a GUI:

    PNG
    media_image4.png
    431
    1047
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    653
    1044
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    429
    1050
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    760
    1049
    media_image7.png
    Greyscale



At page 34, Kao teaches the reagent-free micro pH-stat based on Rotating Sample System (RSS) platform with a micro pH electrode added on top of the sample, wherein titrant of acid or base is produced by water electrolysis by a 250 µm platinum working electrode embedded in the substrate.  
At page 54, Kao teaches that the substrate of the pH-stat cell is made from a microscope slide:

    PNG
    media_image8.png
    300
    1044
    media_image8.png
    Greyscale

Emphasis added.


At page 56, Kao teaches determination of enzyme activity by pH-stating, wherein a substrate for enzyme is placed on top of the cell before the sample is received and the activity of the enzyme in the test sample is determined by converting the current into moles per time via Faraday's number:

    PNG
    media_image9.png
    559
    1045
    media_image9.png
    Greyscale

Emphasis added.


At pages 115-117, Kao teaches a slide configured to wick a volume of a sample into a microchamber, wherein iridium oxide in the form of dots is used as a micro-pH-electrode and silver is used as a material of a reference microelectrode:

    PNG
    media_image10.png
    429
    1041
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    231
    1046
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    232
    1051
    media_image12.png
    Greyscale




    PNG
    media_image13.png
    928
    1053
    media_image13.png
    Greyscale




    PNG
    media_image14.png
    436
    1049
    media_image14.png
    Greyscale

Emphasis added.


Although Kao does not specifically teach incorporated a substrate for an enzyme in the microfluidic pH-stat chip, as evidenced by Araz et al., for example, at page 351, right column, 3rd paragraph, reagent immobilization in microfluidic channels is well established technique.  Accordingly, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have immobilized a substrate for an enzyme in the microfluidic pH-stat chip, taught by Kao.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1678